EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 30 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Robinson; Timothy Mark et al. (US 10398814 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Claims
Claims 1-19 are allowed. 

Reasons for Allowance
Applicant’s arguments filed 30 June 2021 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Locke; Christopher Brian et al. (US 9283118 B2) was cited in a double patenting rejection. However, Locke does not claim a conduit having “… an unsaturated state being substantially free of vapor and a saturated state being fully saturated with vapor, a size of the conduit in the unsaturated state being substantially the same as a size of the conduit in the saturated state.” 

Hurmez; Laith Adeeb et al. (US 20130098360 A1), was cited as teaching a conduit comprising an absorbent material that is vapor permeable and liquid impermeable (¶ [0067], [0121], [0162]). However, Hurmez is silent whether the conduit has unsaturated and saturated states that are both substantially the same size. Hurmez does not disclose the same type of material in Applicant’s specification (¶ [0060]) and instead describes a foamed material (¶ [0019], the breathable foamed material can comprise a copolyester thermoplastic elastomer with a polyether soft segment). 

Also of record, Norlien; John A. et al. (US 5042500 A) discloses a drying sample tube (col. 1, lines 30-35; col. 2, lines 14-24) including a conduit having a vapor permeable material (col. 2, lines 43-50, the inner tube 22 is fabricated from Nafion, a perfluorinated ion exchange polymer exhibiting high permeability to the transfer of water vapor therethrough, but low permeability to other respiratory gases which may travel down the lumen of the tube 22). However, Norlien does not disclose a dressing or system for treating a tissue site and instead configures the system to analyze gases (col. 1, lines 5-12). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Spearman, Michael et al. (US 20040254524 A1) and Nielsen; Henrik Lindenskov (US 20130138088 A1) each describe a tube comprising a permeable material. However, Spearman and Nielsen describe a packaging tube and gas delivery system respectively, and do not describe a negative pressure treatment system. Additionally, these references are silent whether the permeable materials retain their relative size when saturated or unsaturated with vapor. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781